DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 7-12 should be amended to -wherein the graphite body has a portion of the trailing face and the recess extends at an angle from the top surface at a position forward of the trailing face and terminates at the trailing face beneath the top surface, and (iv) a hardened material at least twice as hard as the graphite body, wherein the hardened material forms: the top surface, the leading face, less than all of [[each]] the trailing face, and at least part of [[each]] the recess-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16:
The claim is unclear because of limitation “a pin positioned in each respective section of the top surface” in line 2. The limitation is unclear because the pin does not appear to be positioned in the top surface 106 but in the top portion 104 as shown in figures 3-4. For this reason it is unclear how to interpret the claim. For the sake of examination, the office has assumed the pin is positioned in the top portion and not the top surface as shown in the disclosure.

Regarding claim 17:


Regarding claim 20:
The claim is unclear because of limitation “a threaded connective portion at the top surface for connecting to a rotor shaft” in line 2. The limitation is unclear because the claim indicates threaded connective portion is at the top surface while the disclosure indicates that it is connective portion 112 which is in the graphite body as shown in figure 3. For this reason it is unclear how to interpret the claim. For the sake of examination, the office has assumed threaded connective portion is in the graphite body as shown in the disclosure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


Claims 1-11 and 15-17, 20-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 7,896,617 to Morando as evidenced by US patent application publication number 2012/0003099 to Tetkoskie et al. (Tetkoskie).
Regarding claim 1:
Morando discloses:
A rotor for use in molten metal, the rotor (figure 1) comprising: a graphite body (11; column 4, lines 20-25), a top surface (14a top surface of plate 14), and a plurality of blades (18), wherein each blade of the plurality of blades includes (i) a leading face (18a and 40a), (ii) a trailing face (18b and 40b), (iii) a recess (40b) on the trailing face (18b and 40b) of each blade of the plurality of blades (18), wherein each recess (40b) is configured to enlarge an opening (spacing between adjacent blades 18) between two blades (18) of the plurality of blades so as to allow more molten metal (column 3, lines 10-15) to pass through the opening (spacing between adjacent blades 18), and wherein the graphite body has a trailing face (18b) and the recess (40b) extends at an angle (see figure 5 where 40b extends at angle 41) from the top surface (see figure 5) at a position forward (see figure 1 below, element A) of the back surface and terminates at the back surface (see figure 1 below, element B) beneath the top surface (14a), and (iv) a hardened material (14 is ceramic wear plate; column 4, lines 40-45), wherein the hardened material forms: the top surface (14a), less than all of each leading face (40a which is a portion of leading face 18a and 40a), less than all of each trailing face (40b which is a portion of 18b and 40b), and at least part of each recess (40b which is also part of the trailing face 40b and 18a and indicated in the line of the claim above “a recess on the trailing face”).  
Morando fails to explicitly disclose:
A hardened material at least twice as hard as the graphite body.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that the top portion (14 in Morando which includes 14a, 40a and 40b) is made of a hardened material including silicon carbide since Morando teaches that the impeller (14 and 11) can be made from a ceramic such as silicon carbide (Morando, column 2, line 50) and further Morando indicates that the top plate is made from a ceramic (Morando, column 4, lines 35-36). Further, it is well known in the art that ceramic top plates such as the one in Morando can be made from silicon carbide as evidenced by US patent application publication number 2012/0003099 to Tetkoskie which shows a top plate (Tetkoskie, cap 104) made from silicon carbide (Tetkoskie, ¶0026). Further, the applicant’s disclosure indicates that silicon carbide has a hardness of 9-10 of the MOHS hardness scale which is 2-5 harder than graphite (1.5-2.5) (specification, ¶0019).

    PNG
    media_image1.png
    220
    298
    media_image1.png
    Greyscale

Figure 1 - from Morando, figure 5, annotated by the examiner
Regarding claim 2:
All limitations of claims 2 are taught by the 35 USC 103 rejection of claim 1 by Morando:
The rotor of claim 1, wherein the hardened material (see the top plate hardened material that is silicon carbide (2-5 time harder than graphite) as indicated in Morando and as evidenced by Tetkoskie) that is 2-3 times as hard as the graphite body.  

Regarding claim 3:
All limitations of claims 3 are taught by the 35 USC 103 rejection of claim 1 by Morando:
The rotor of claim 1, wherein the hardened material (see the top plate hardened material that is silicon carbide (2-5 time harder than graphite) as indicated in Morando and as evidenced by Tetkoskie) that is 2-4 times as hard as the graphite body.  

Regarding claim 4:
All limitations of claims 4 are taught by the 35 USC 103 rejection of claim 1 by Morando:
The rotor of claim 1, wherein the hardened material (see the top plate hardened material that is silicon carbide (2-5 time harder than graphite) as indicated in Morando and as evidenced by Tetkoskie) that is 2-5 times as hard as the graphite body.  

Regarding claim 6:
All limitations of claims 6 are taught by the 35 USC 103 rejection of claim 1 by Morando:
The rotor of claim 1, wherein the hardened material is comprised of silicon carbide (see the top plate hardened material that is silicon carbide (2-5 time harder than graphite) as indicated in Morando and as evidenced by Tetkoskie).  

Regarding claim 7:
Morando discloses:
The rotor of claim 1, wherein the leading face  has a first section (40a or top portion of 40a above line C in figure 1 above) and a second section (18a or bottom portion of 40a below line C in figure 1 above), and the first section is configured to push molten metal towards the second section (inherent, due to the shape/angle of the first section 40a as shown in figure 5 the molten metal will be pushed downward to second section 18a or bottom portion of 40a), and the second section is configured to push molten metal outward (inherent due to the shape of the second section (18a or bottom portion of 40a) the molten metal will be pushed outward), wherein the entire first section is comprised of the hardened material (as indicated in the claim 1 rejection above, the top portion 14 that includes the first section 40a is made from silicon carbide as established in the claim 1 rejection above).  

Regarding claim 8:
Morando discloses:
The rotor of claim 7, wherein part of the second section (bottom portion of 40a below line C in figure 1 above) is comprised of the hardened material (bottom portion of 40a is part of 14 which is made from silicon carbide as established in the claim 1 rejection above).  

Regarding claim 9:

The rotor of claim 7, wherein at least part of the second section (bottom portion of 40a below line C in figure 1 above) comprises the hardened material (bottom portion of 40a is part of 14 which is made from silicon carbide as established in the claim 1 rejection above), and the at least part of the second section (bottom portion of 40a below line C in figure 1 above) that comprises the hardened material is immediately beneath the first section (top portion of 40a above line C in figure 1 above).  

Regarding claim 10:
Morando discloses:
The rotor of claim 7 that further includes a bearing ring (26) having a circumference (outer surface of 26), each of the blades (18) has a length (see figure 1), and the length of each blade extends no more than 1 1/2" beyond the circumference (as shown in figure 1 the blades 18 end flush with the outer surface of bearing ring 26).  

Regarding claim 11:
Morando discloses:
The rotor of claim 7, wherein each blade has a planar tip (under the broadest reasonable interpretation, the top surface of 18 of 14a of the top plate is planar at the circumferential tip of the blade 18/40).  

Regarding claim 15:
Morando discloses:
11) has gaps (24) at a corner (gaps 24 extend to the corner of 18) of each blade (18) and the hardened top surface (14) has sections (25) that are received by and mate with the gaps (25 mates with 24 via keys 23).  

Regarding claim 16 (as best understood the by the examiner, see the 35 USC 112(b) rejection above of claim 16 for the interpretation of the claim):
Morando discloses:
The rotor of claim 15, wherein the gaps (24) include openings (24 is an opening) that each receive a pin (key 23) positioned in each respective section of the top portion (see figure 3 which shows the pin/key positioned within top portion 14).  

Regarding claim 17 (as best understood the by the examiner, see the 35 USC 112(b) rejection above of claim 17 for the interpretation of the claim):
Morando discloses:
The rotor of claim 15, wherein the gap (24) and the top portion (14) include mating openings (see figure 3 that show mating openings in 24/18 and 14).
Morando fails to disclose:
Wherein each mating opening receives a dowel pin.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pins/keys of Morando could be substituted with dowel pins for the purpose of securing the top surface to the body portion. Both the pins/keys and dowel pins are routinely used in the art to securing mating components to each other.

Regarding claim 20 (as best understood the by the examiner, see the 35 USC 112(b) rejection above of claim 20 for the interpretation of the claim):
Morando fails to explicitly disclose:
The rotor of claim 1 that further comprises a threaded connective portion at the top surface for connecting to a rotor shaft.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the shaft 82 is thread connected to the graphite body 11 of the rotor in Morando since Morando indicates that the impeller 10 is threaded to the shaft (column 7, lines 45-50) and as evidenced by Tetkoskie which shows threaded shaft 59 and further indicates graphite body 111 includes a bore 108 that receives the shaft (Tetkoskie, 0020).

Regarding claim 21:
Morando discloses:
The rotor of claim 1 that further comprises a bottom (22a) and a flow- blocking plate (22a is a flow blocking or redirecting plate at the bottom of the graphite body) at the bottom.  

Regarding claim 22:
Morando discloses:
The rotor of claim 1, wherein the leading face comprises a first section (figure 5, element 14a and 40a) that has a horizontally-extending projection (14a and 40a form a horizontally-extending projection from 18a all of which is part of the leading face) with a top surface (14a) and a bottom surface (40a), wherein the bottom surface is angled (see figure 5) and configured to move molten metal (forces it downward into 16) into the a pump chamber (16).  

Regarding claim 23:
Morando discloses:
The rotor of claim 1, wherein the leading face comprises a second section (18a) that is vertical (see figure 1).  

Regarding claim 24:
Morando discloses:
The rotor of claim 23, wherein each recess (40b) begins at a position forward (see figure 2 which shows 40b ahead of 18a (see figure 2 below, element D)) of the second section (18a).  

    PNG
    media_image2.png
    584
    582
    media_image2.png
    Greyscale

Figure 2 - from Morando, figure 5, annotated by the examiner
Regarding claim 25:
Morando discloses:
The rotor of claim 1, wherein the top surface (14a) is horizontal (see figure 5).  

Regarding claim 26:
Morando discloses:
A molten metal pump (see figure 9 which includes the rotor 14) including the rotor of claim 1.  

Regarding claim 27:
Morando discloses:
The molten metal pump of claim 26 that comprises a superstructure (figure 9, elements 78) on which a motor (76) is supported, a pump base (62) including a pump figure 8, element 60) in which the rotor (10) is received, and a plurality of support rests (80) connecting the superstructure to the pump base (78).  

Regarding claim 29:
Morando discloses:
The rotor of claim 1, wherein the hardened material (14 is a hardened material as indicated in the 35 USC claim 1 rejection above) is a single piece attached to the graphite body (11). 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morando as applied to claim 1 above, and further in view of US patent application publication number 2012/0003099 to Tetkoskie et al. (Tetkoskie).
Regarding claim 5:
Morando discloses:
Morando fails to disclose:
The rotor of claim 1, wherein the hardened material is cemented to the graphite body.  
Tetkoskie teaches:
Wherein the hardened portions are cemented to the graphite body (¶0022, “Cap 104 is secured (for example via cement) to upper surface 110” indicating that the silicon carbide cap 104 is cemented to the graphite 102 body).  
Tetkoskie, ¶0022).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morando as applied to claim 7 above, and further in view of US patent number 5,944,496 to Cooper.
Regarding claim 18:
Morando fails to disclose:
The rotor of claim 1, wherein the graphite body includes a locating ring and the top surface includes a projection that is received in the locating ring.  
Cooper teaches:
	A molten metal pump with multiple mating components. These components and how they mate are shown in figures 13 and 15. As seen in the figure below, these components include a locating ring (see figure 6 below, element N) and a projection (see figure 6 below, element O) of the mating part.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morando to include a locating ring on the body portion (11 in Morando) and a projection on the top surface (14 in Morando) for mating components as taught by Cooper into improve assembly of the components and improve the connecting of the two components with an adhesive (by increasing the contact surface area).

    PNG
    media_image3.png
    463
    413
    media_image3.png
    Greyscale

Figure 3 - from Cooper, figure 15, annotated by the examiner with reference letters
	
Response to Arguments
Applicant’s arguments, see remarks, filed 10/8/2021, with respect to the rejection(s) of claim(s) 1-11, 15-18, 20-29 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Morando.
Regarding the drawing objections:
The applicant’s amendments to the claims have addressed these objections and for this reason they are withdrawn.

Regarding the claim objections:
The applicant’s amendments to the claims have addressed the previous objections and for this reason they are withdrawn. However, a new set have been made based on the amendments to the claims. 

Regarding the 35 USC 112(b) claim rejections:
	The applicants amendments to the claims have addressed the previous rejections to the claims however a new set of rejections have been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746